Citation Nr: 0112187	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic laryngitis (claimed as pre-cancer of the larynx) due 
to exposure to chemical herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
laryngeal cancer due to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Service connection was denied for chronic laryngitis due 
to exposure to chemical herbicides in an unappealed RO 
decision dated in June 1994.  

2.  The subsequently received evidence is cumulative or 
redundant of the evidence previously of record or is not so 
significant by itself or in the context of the evidence 
previously of record that it must be considered to fairly 
decide the merits of the claim for service connection for 
chronic laryngitis(claimed as pre-cancer of the larynx) due 
to exposure to chemical herbicides.

3.  The veteran's application to reopen a claim for service 
connection for laryngeal cancer due to exposure to chemical 
herbicides was denied for failure to submit new and material 
evidence in an unappealed RO decision dated in September 
1996.  

3.  The evidence received since the September 1996 decision 
is cumulative or redundant of evidence previously of record 
or is not so significant by itself or in the context of the 
evidence previously of record that it must be considered to 
fairly decide the merits of the previously denied claim.





CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for chronic laryngitis (claimed as pre-
cancer of the larynx) due to exposure to chemical herbicides 
or his claim for service connection for cancer of the larynx 
due to exposure to chemical herbicides has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-2000.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed in 
correspondence from the RO and in his Statement of the Case 
of the requirements for the benefits sought on appeal.  The 
veteran has submitted medical evidence to support his 
application to reopen his claims.  The veteran has not 
identified any outstanding medical records which may be 
support of the reopening of either claim.  The Board thus 
concludes that there is no additional outstanding evidence 
which should be obtained.  In sum, the facts relevant to the 
issues on appeal have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these issues 
without first affording the RO an opportunity to consider the 
issues in light of the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Cancer of the larynx is a disease subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection was denied for chronic laryngitis was 
denied in an unappealed RO decision dated in June 1994.  
Subsequently, in an unappealed RO decision dated in September 
1996, the veteran's application to reopen his claim for 
service connection for cancer of the larynx was denied on 
grounds that he failed to submit new and material evidence.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).

Evidence on file at the time of the June 1994 RO decision 
consisted of the veteran's service medical records and VA 
medical reports dated in 1968 and 1989, which show normal 
findings on examination of his throat and larynx, and private 
and VA medical reports dated from 1993 to 1994, which show 
diagnoses of chronic laryngitis and bronchitis and 
questionable laryngeal findings (to rule out malignancy or 
cancer), but no actual diagnosis of cancer of the larynx. 

The evidence received between the June 1994 and the September 
1996 RO decisions includes VA treatment reports dated in 
April 1994 and May 1996.  The 1994 records do not a show a 
diagnosis of cancer following biopsies of tissue samples from 
the veteran's larynx.  The May 1996 records note a history of 
laryngeal dysplasias but do not show a diagnosis of cancer.  
(In this regard, the veteran currently alleges that in April 
1996 he was diagnosed by VA with pre-cancer of his throat and 
larynx.)

In July 1999, the veteran applied to reopen his claims for 
service connection for cancer of the larynx and chronic 
laryngitis (claimed as pre-cancer of the larynx) due to 
exposure to chemical herbicides and submitted medical 
evidence in the form of VA medical reports dated in 1997 and 
1999 in support of his application.  He contended that the 
medical evidence indicated onset of laryngeal cancer or a 
pre-cancerous condition of the larynx prior to March 27, 
1998.  However, the evidence submitted by the veteran shows 
only that he was treated for nodules, growths and lesions on 
his larynx in November 1997 and July 1999, and that on 
examination in August 1999 he underwent a direct laryngoscopy 
and bronchoscopy to examine a laryngeal nodule which was 
found to be normal on biopsy.  The records do not show a 
diagnosis of cancer of the larynx.  

Since the medical evidence received since the September 1996 
decision continues to show that the veteran does not have 
cancer of the larynx, the Board must conclude that the 
medical evidence added to the record is not material.  
Moreover, the veteran's statements to the effect that he has 
laryngeal cancer are not material since, as a lay person, he 
is not competent to render a medical diagnosis or an opinion 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the veteran has not submitted new and material 
evidence to reopen the claim for service cancer for cancer of 
the larynx.

The medical evidence received since the June 1994 decision 
continues to show non-malignant laryngeal disorders many 
years following the veteran's discharge from service and 
includes no evidence of a nexus between the post-service 
abnormalities and the veteran's exposure to herbicides in 
service.  Therefore, it is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered to fairly decide the merits of the claim.  The 
veteran's statements to the effect that "pre-cancer" of his 
larynx is due to his exposure to herbicides in service are 
not material since he is not competent to render this medical 
opinion concerning medical causation.  Id.  Therefore, the 
Board must also conclude that new and material evidence has 
not been submitted to reopen this claim.  


ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for chronic laryngitis (claimed as pre-
cancer of the larynx) due to exposure to chemical herbicides 
is denied.  

New and material evidence having not been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for cancer of the larynx due to exposure 
to chemical herbicides is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

